Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments from the response filed on 31 December 2020 have been fully considered and will be addressed below in the order in which they appeared.

Applicant’s argument page 6 applicant objects to the teaching reference not being identical to the application. There is no requirement that references bodily incorporate every aspect in each reference. A teaching reference must be evaluated for that which is taught or suggested. An obviousness rejection cannot be overcome by selectively 

Applicant’s argument, page 6-7, Fougerolle clearly shows the lip geometry forming a cylindrical lip with respect to the shaft it seals. Matsui clearly shows the relative groove (pumping features). Applicant’s attempt to piecemeal argue individual aspects of the references of the combination while ignoring aspects of the references that d=discuss the claimed subject matter is unpersuasive. Obviousness rejection as are based on what references teach as a whole rather that their individual disclosures.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fougerolle (EP 1998088) in view of Matsui (8,413,995). 

Regarding claim 1, Fougerolle discloses  A radial shaft seal ring, comprising: 

an elastomeric part(10, Fig.1; Fougerolle) connected to the reinforcement ring, wherein the elastomeric part has: a first axial side(annotated; Fougerolle), a second axial side(annotated; Fougerolle), 
a sealing lip(2; Fougerolle) having: a first sealing section(annotated; Fougerolle) including a return structure(annotated; Fougerolle) comprising one or more helical grooves for returning a leaked fluid in an axial direction toward the first axial side, and 
a sealed chamber(annotated; Fougerolle) when a shaft is rotating, and 
a second sealing section (annotated; Fougerolle) defining a cylindrical, radially-inward facing sealing surface for gas-tight abutment on the shaft when the shaft is stationary, wherein the first and second sealing sections are axially-adjacent(Fig. 2; Fougerolle) to one another, wherein the sealing surface has a microstructure comprising channels, wherein the one or more grooves have a depth that is greater than a depth of the channels, wherein the one or more grooves and the channels are formed on a radial inside of the elastomeric part.
Fougerolle does not disclose: wherein the channels are oriented so as to channel the leaked fluid from the one or more helical grooves and in the axial direction toward the first axial side and the sealed chamber when the shaft is rotating.
Matsui the channels are oriented so as to channel the leaked fluid from the one or more helical grooves and in the axial direction toward the first axial side and the sealed chamber when the shaft is rotating for the purpose of pushing back sealed fluid.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Fougerolle with wherein the channels are oriented so as 

    PNG
    media_image1.png
    597
    693
    media_image1.png
    Greyscale

Annotated Figure Taken from Fougerolle (EP 1998088)


    PNG
    media_image2.png
    423
    605
    media_image2.png
    Greyscale

Figure from Matsui (US 8,413,995)

Regarding claim 2, the combination of Fougerolle and Matsui makes obvious The radial shaft seal ring according to claim 1, wherein, when the shaft is stationary, the second sealing section (annotated; Fougerolle) including the channels forms the gas-tight abutment on the shaft due to a wetting by a leaked fluid at least partially contained in the channels, and, when the shaft is rotating, the first sealing section permits a return flow of the leaked fluid across the sealing surface through the channels.
Note: wetting between the shaft and seal is an intended use of the seal. The combination is capable of wetting between the seal and the shaft.


Regarding claim 3, the combination of Fougerolle and Matsui makes obvious The radial shaft seal ring according to claim 1 or 2, wherein the channels (Fig.1; Fougerolle)extend across an entire axial width of the sealing surface.

Regarding claim 4, the combination of Fougerolle and Matsui makes obvious The radial shaft seal ring according to claim 3, wherein the channels comprise straight channels and are oriented at an acute angle of incidence of with respect to an axially-facing sealing edge end of the sealing surface.
The combination discloses the claimed invention except for not explicitly discussing an angle of incidence of 15 degrees to 25 degrees. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to specify angle of incidence of 15 degrees to 25 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.

Regarding claim 5, the combination of Fougerolle and Matsui makes obvious The radial shaft seal ring according to claim 4, wherein the channels have a structural depth.
The combination discloses the claimed invention except for a structural depth of 1 to 80 microns. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to specify a structural depth of 1 to 80 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, 

Regarding claim 6, the combination of Fougerolle and Matsui makes obvious The radial shaft seal ring according to claim 5, wherein the second sealing section (Fig.2; Fougerolle) is directly connected to the first sealing section.

Regarding claim 7, the combination of Fougerolle and Matsui makes obvious The radial shaft seal ring according to claim 6, wherein the channels continue or extend into the one or more grooves of the return structure.
Note: in as much as the instant application shows the above recitation so too does the prior art. 

Regarding claim 8 the combination of Fougerolle and Matsui makes obvious The radial shaft seal ring according to claim 7, wherein two or more of the channels are each associated with an end of the return structure and continue or extend onto at least one of the one or more grooves of the return structure.

Regarding claim 9, the combination of Fougerolle and Matsui makes obvious The radial shaft seal ring according to claim 1, wherein the channels(Fig.6; Matsui), the one or more grooves, or both are applied or introduced using laser processing onto the sealing surface.


Regarding claim 10, the combination of Fougerolle and Matsui makes obvious The radial shaft seal ring according to claim 1, wherein the channels (Fig.6; Matsui)and the one or more grooves annotated; Fougerolle) are formed using laser processing of a surface of a mold for manufacturing the radial shaft seal ring.
Examiner’s note:  The process by which an apparatus is made can be given no patentable weight

Regarding claim 11, the combination of Fougerolle and Matsui makes obvious The radial shaft seal according to claim 1, wherein each of the channels(Fig.6; Matsui) extends at a non-zero angle with respect to the one or more grooves (Fig.2, annotated; Fougerolle).
Note: recitation of relative direction without establishing a frame of reference is meaningless e.g. non zero angle(as compared to what?).

Claims 12-19 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fougerolle (EP 1998088) in view of Matsui (8,413,995). 

Regarding claim 12, Fougerolle discloses A radial shaft seal for sealing a rotatable shaft, the radial shaft seal comprising: 
a reinforcement ring (8; Fougerolle); and 

a sealing lip (2; Fougerolle)  having a first sealing section(annotated; Fougerolle)  and a second sealing section(annotated; Fougerolle)  that are axially-adjacent to one another (Fig. 2; Fougerolle), the elastomeric part further including a first axial side(annotated; Fougerolle)  and a second axial side (annotated; Fougerolle), wherein the first sealing section includes a fluid return structure(annotated; Fougerolle)  including one or more helical grooves configured to return a leaked fluid in an axial direction toward the first axial side and a sealed chamber when the shaft is rotating, wherein the second sealing section(annotated; Fougerolle)  includes a cylindrical, radially-inward (annotated; Fougerolle) facing sealing surface configured to abut against the shaft in a gas-tight manner when the shaft is stationary, the sealing surface having a microstructure formed thereon, the microstructure comprising one or more channels(between 6; Fougerolle), wherein the one or more grooves have a depth that is greater than a depth of the channels, wherein the one or more grooves and the channels are formed on a radial inside of the elastomeric part.
Fougerolle does not disclose: the channels are oriented so as to channel the leaked fluid from the one or more helical grooves in the axial direction toward the first axial side and the sealed chamber when the shaft is rotating.
Matsui the channels are oriented so as to channel the leaked fluid from the one or more helical grooves and in the axial direction toward the first axial side and the sealed chamber when the shaft is rotating for the purpose of pushing back sealed fluid.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Fougerolle with the channels (Fig.6; Matsui) are oriented so as to channel the leaked fluid from the one or more helical grooves(Fig.1; Fougerolle) in the axial direction toward the first axial side and the sealed chamber when the shaft is rotating as taught by Matsui for the expected benefit of retention of sealing lubrication.  

Regarding claim 13, the combination of Fougerolle and Matsui makes obvious The radial shaft seal according to claim 12, wherein the channels (Fig.6; Matsui) are configured such that: when the shaft is stationary, the sealing section is gas-tight due to wetting by the leaked fluid in the channels, and when the shaft is rotating, the channels permit a return flow of the leaked fluid across the sealing surface abutting on the shaft through the channels towards the sealed chamber.
Note: wetting between the shaft and seal is an intended use of the seal. The combination is capable of wetting between the seal and the shaft when a fluid is present.


Regarding claim 14, the combination of Fougerolle and Matsui makes obvious The radial shaft seal according to claim 13, wherein the channels (Fig.6; Matsui) extend across an entire axial width of the sealing surface.

Regarding claim 15, the combination of Fougerolle and Matsui makes obvious The radial shaft seal according to claim 14, wherein the channels are straight and extend at an angle to a sealing edge end of the sealing surface.
The combination discloses the claimed invention except for at an angle of 15-25 degrees to a sealing edge end of the sealing surface. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to specify at an angle of 15-25 degrees to a sealing edge end of the sealing surface, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.

Regarding claim 16, the combination of Fougerolle and Matsui makes obvious The radial shaft seal according to claim 15, wherein the channels have a depth.
The combination discloses the claimed invention except for a structural depth of 1 to 80 microns. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to specify a structural depth of 1 to 80 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.

Regarding claim 17, the combination of Fougerolle and Matsui makes obvious The radial shaft seal according to claim 16, wherein the channels (Fig.6; Matsui) directly connect to the first sealing section.

Regarding claim 18, the combination of Fougerolle and Matsui makes obvious The radial shaft seal according to claim 17, wherein the channels(Fig.6; Matsui) continue or extend into (Fig.2;Fougerolle) the one or more grooves of the first sealing section.

Regarding claim 19, the combination of Fougerolle and Matsui makes obvious The radial shaft seal according to claim 15, wherein the channels are formed by laser cutting into the sealing surface.
Note: product by process recitation can be given no patentable weight in an apparatus claim.

Regarding claim 21, the combination of Fougerolle and Matsui makes obvious The radial shaft seal according to claim 1, wherein: a pitch of the channels(Fig.6; Matsui)  is different than a pitch of the one or more grooves, and the sealing surface is parallel to the shaft.


Conclusion
as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/T. L. N./
Examiner, Art Unit 3675

/VISHAL A PATEL/Primary Examiner, Art Unit 3675